NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210042-U

                                 Order filed October 26, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 10th Judicial Circuit,
                                                        )       Tazewell County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-21-0042
             v.                                         )       Circuit No. 18-CF-356
                                                        )
      STEVEN R. PLYMALE,                                )       Honorable
                                                        )       Katherine S. Gorman,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HAUPTMAN delivered the judgment of the court.
            Justices Holdridge and McDade concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: Defendant was not unlawfully subjected to double jeopardy and was not
                  prejudiced by the court’s erroneous admission of an out-of-court statement.

¶2          Following a jury trial, defendant, Steven R. Plymale, was convicted of aggravated

     criminal sexual abuse. In this direct appeal, defendant contends the jury’s not guilty verdict on

     count II resulted in an acquittal, such that defendant was unlawfully subjected to double jeopardy

     when the court sent the jury back to deliberate a second time. Defendant also alleges that the
     court erroneously admitted one of the victim’s out-of-court statements, resulting in prejudice to

     defendant. We affirm.

¶3                                           I. BACKGROUND

¶4          The State charged defendant by information in May 2018, with one count of predatory

     criminal sexual assault of a child and two counts of aggravated criminal sexual abuse. All three

     counts alleged defendant’s niece, Z.L., was the victim. Prior to trial, the State filed a motion to

     admit out-of-court statements made by Z.L. as substantive evidence pursuant to section 115-10

     of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-10 (West 2018). The State

     advised that it intended to introduce: (1) testimony by Z.L.’s mother, Ligeia, regarding Z.L.’s

     disclosure on February 25, 2017; (2) testimony by forensic interviewer Larry Milsteadt regarding

     Z.L.’s statements during interviews at the Children’s Advocacy Center (CAC) on March 8, 2017,

     and June 14, 2017; and (3) video recordings and transcripts from the CAC interviews. The State

     also filed a motion to admit propensity evidence pursuant to section 115-7.3 of the Code in the

     form of the testimony of B.L., K.S., and E.H. The court granted the State’s motion pursuant to

     section 115-7.3, finding that the uncharged crimes were similar, close in proximity in time,

     happened in defendant’s home, and that the age range of the victims was similar. The court also

     granted the State’s motion pursuant to section 115-10 over counsel’s objection that the

     statements were cumulative and unreliable.

¶5          On July 24, 2019, Z.L. made an additional disclosure at the CAC, prompting the State to

     charge defendant by superseding indictment with predatory criminal sexual assault of a child

     (720 ILCS 5/11-1.40(a)(1) (West 2018)) (count I), and aggravated criminal sexual abuse (id.

     § 11-1.60(c)(1)(i)) (counts II and III). Common to all counts was the date range of the alleged

     offenses, May 25, 2016, through February 25, 2017, and the allegation that defendant was over



                                                       2
     17 years of age and Z.L. was under 13 years of age at the time of the offenses. Count I alleged

     that defendant knowingly committed an act of sexual penetration upon Z.L. in that defendant

     made contact between his mouth and the sex organ of Z.L. Count II alleged that defendant

     touched Z.L.’s breasts with his hands for the purpose of his sexual gratification. Count III alleged

     that defendant touched Z.L.’s hips and genital region with his hands for the purpose of his sexual

     gratification.

¶6           Thereafter, the State filed a motion to substantively admit the out-of-court statements

     given by Z.L. during a CAC interview on July 24, 2019, when Z.L was 14 years of age. The

     court again granted the State’s motion over defendant’s argument that the statements were

     unreliable.

¶7           Defendant’s jury trial commenced on September 28, 2020. Z.L., who was 16 years old at

     trial, 1 testified that defendant was her uncle and they had a very close relationship, such that Z.L.

     considered defendant a father figure. Z.L. and her mother previously lived with defendant, his

     wife, Racheal, and several cousins at defendant’s home in Pekin.

¶8           Z.L. testified that defendant first inappropriately touched her after defendant took Z.L.

     hunting when she was 11 years old. As they were about to leave, Z.L. asked defendant if they

     could go to McDonald’s. Defendant responded that they could if Z.L. exposed her breasts. Z.L.

     pulled up her shirt, and defendant touched her breasts with his bare hands for approximately one

     minute. Z.L. testified that defendant touched her breasts on several other occasions but was

     unable to recall specific facts relating to these occasions. When asked if defendant touched her

     breasts at the house, Z.L. responded “[n]ot that I can remember. It was usually like stuff outside

     of the house sometimes.”


             1
              The parties stipulated that defendant’s date of birth was January 29, 1970, and Z.L.’s date of
     birth was August 10, 2004.
                                                          3
¶9            Z.L. further recalled that she was frequently home alone with defendant after school

       while her mother and Racheal were at work. Z.L. recalled that defendant touched her vaginal

       area when she was approximately 12 years old. On this occasion, Z.L. came home early from

       school because she was in pain and was lying on the floor in the living room under a blanket near

       a heating vent to help her feel better. As Z.L. dozed off, she felt someone that she later identified

       as defendant get under the blanket, pull her pants and underwear down, and begin licking and

       touching her vagina. Z.L. stood up quickly, went to the bathroom and cried. Later, defendant told

       Z.L. not to tell anyone, but she eventually told her mother in February. Z.L. believed the incident

       occurred in January or February and that she told her mother in February. Z.L. and her mother

       moved out of defendant’s home the day Z.L. reported the incidents.

¶ 10          Z.L. testified that defendant would often buy her items. However, Z.L. denied there was

       any friction between her and defendant regarding defendant refusing to pay for Z.L. to do things.

¶ 11          On cross-examination, Z.L. admitted that during prior CAC interviews she could not

       remember how old she was when the abuse started or whether defendant told her to keep quiet.

       On redirect examination, Z.L. stated that she was initially reluctant to tell her story because she

       feared being kicked out of defendant’s house and not having a home. Z.L. initially withheld

       information during her CAC interviews because she was scared and thought it was her fault.

¶ 12          State’s exhibit No. 1, a recording of Z.L.’s March 8, 2017, CAC interview, was admitted

       and published to the jury without objection. During the interview, Z.L. stated that on one

       occasion, she went hunting with defendant. On the way home, Z.L. asked defendant if they could

       eat at Taco Bell, and defendant stated that Z.L. would have to show him her breasts to receive

       food. Z.L. complied by lifting her shirt and brassiere. Defendant touched Z.L.’s breasts with his

       hand for approximately one or two minutes.



                                                         4
¶ 13          Z.L. further recalled that two to three months prior to the interview, she came home sick

       from school. Z.L. stated “I was under the heater, cause that’s what I usually do. Then [defendant]

       came, then [defendant] came under and started touching my boobs and touching my private area

       and all that.” Z.L. stated that she was in the living room and had a heater that she put under the

       blanket. Z.L. was wearing pajama pants. Z.L. explained that defendant touched her breasts under

       her shirt and touched her vaginal area under her underwear. Z.L. recalled being scared and

       afraid. She went to the bathroom to escape defendant. Z.L. never talked about the incident with

       defendant and stated that defendant never told her not to tell. Z.L. did not disclose the incident

       immediately after it happened because she loved her house and her family.

¶ 14          In this interview, Z.L. also recalled that she wanted to join Aerial Athletics, but it cost

       $180. On the way to Aerial Athletics, defendant told Z.L. that if she wanted to participate, she

       would have to pay him back. Z.L. took defendant’s statement to mean that Z.L. would have to

       show him her breasts. Z.L. refused and defendant got “really, really mad.” Z.L. explained that

       defendant started touching her breasts over her shirt, but Z.L. moved. Z.L. believed this incident

       occurred approximately two weeks before the interview.

¶ 15          Z.L. stated that she told her mother, Ligeia, about the abuse approximately two weeks

       prior to this interview. Z.L. explained that she “was at home alone for, not long, I was home like,

       ten minutes and I was, uh, texting my mom’s friend Kiersten, so like, be like, hey, can you come

       and pick me up, I don’t like being home alone, it’s boring, nothing to do, and I was crying and so

       my mom took me into the laundry room, bathroom.” Z.L. was relieved to tell Ligeia.

¶ 16          State’s exhibit No. 2, a recording of Z.L.’s July 24, 2019, CAC interview, was also

       admitted and published to the jury without objection. (326) This interview focused exclusively

       on the incident under the blanket. During the interview, Z.L. provided additional details. Z.L.



                                                        5
       stated that she was asleep under the blanket, but aware, when defendant made his way under the

       blanket. Defendant pulled Z.L.’s pajama pants and underwear down and licked and kissed Z.L.’s

       vaginal area with his tongue and mouth. Defendant put his hands around Z.L.’s vaginal area,

       around her hips, but was not directly touching her vagina with his hands. The touching lasted for

       approximately one minute, at which time Z.L. went to the bathroom. Z.L. recalled that defendant

       stated that he knew she liked it afterward.

¶ 17          Ligeia testified that defendant was married to her stepsister, Racheal, and that she and

       Z.L. lived with defendant and Racheal for approximately five years. Z.L. viewed defendant as a

       father figure. Sometimes, defendant watched Z.L. after school. On February 25, 2017, Ligeia and

       Racheal went to the laundromat. Z.L. begged Ligeia not to leave the home that day, and

       continually attempted to contact Ligeia at the laundromat. Finally, Ligeia picked up Z.L. from

       home and brought her to the laundromat. Ligeia confronted Z.L. about her argumentative

       behavior, and Z.L. began crying and told Ligeia she did not want to tell her what was wrong

       because they would get kicked out of the house. After they both entered the bathroom of the

       laundromat, Z.L. told her mother that defendant was touching her but refused to offer further

       details. Ligeia immediately left the laundromat and contacted law enforcement.

¶ 18          Ligeia denied there was any confrontation between herself and defendant concerning

       finances within the home. On cross-examination, Ligeia denied Z.L. told her about the abuse on

       February 10, 2017, and denied that she waited two weeks before contacting law enforcement.

¶ 19          Pekin police officer Danielle Keen testified that she was assigned to the case on February

       27, 2017. Keen observed Z.L.’s initial CAC interview on March 8, 2017. During the interview,

       Z.L. was engaged and answered every question to the best of her ability. At the request of the

       State’s Attorney’s office, Keen scheduled another interview on July 24, 2019. An additional



                                                       6
       disclosure that defendant had licked Z.L.’s vaginal area was made during this interview. Keen

       testified that at this interview, Z.L. was also engaged and answered every question. Keen stated

       that it was not uncommon for individuals to make multiple disclosures and described disclosure

       as a process. On cross-examination, Keen noted that in one of her reports, Z.L. stated that

       defendant was not going to help her and her mother after they moved out of the house.

¶ 20          Milsteadt, a forensic interviewer, testified that he interviewed Z.L. on March 8, 2017, at

       the CAC. During the interview, Z.L. was nervous, had her hands underneath her legs, and would

       rock back and forth. Z.L. disclosed that defendant touched her breasts and vaginal area

       underneath her clothing. Milsteadt conducted a follow-up interview at the CAC on June 14,

       2017. Z.L. did not disclose any additional abuse during this interview. On July 24, 2019,

       Milsteadt conducted a third interview with Z.L., wherein Z.L. disclosed mouth to vagina contact

       for the first time. Milstead described Z.L.’s demeanor during this interview as more relaxed.

¶ 21          Pekin Police Detective Chad Hazelwood testified that he interviewed defendant at

       defendant’s home on July 20, 2017. Defendant denied any sexual contact had occurred.

       Defendant was standoffish at first and had no warning of the interview. Defendant corroborated

       certain details of Z.L.’s testimony in that Z.L. was with defendant on certain occasions.

       Defendant said he hugged Z.L. from behind on one occasion, and his hand had laid across her

       chest. Defendant felt horrible afterward.

¶ 22          K.S., age 21, testified that she was a friend of defendant’s children. K.S. frequently spent

       the night at defendant’s home as a child. K.S. recalled one occasion when she attended a slumber

       party in defendant’s living room for her twelfth birthday. K.S. slept on the couch, while Z.L. and

       Ligeia slept on the floor. At approximately 5 a.m., K.S. awoke to defendant pulling up her shirt

       and grabbing her breasts. K.S. further testified that on multiple nights throughout the years,


                                                        7
       defendant touched her vagina both on top of and underneath her clothing. K.S. was terrified to

       come forward at the time the incidents occurred. On cross-examination, K.S. testified that she

       stopped visiting defendant’s home when she was approximately 17 years old. K.S. did not

       scream on the night of the incident because she did not want Z.L. to see defendant like that.

¶ 23          B.L., age 22, testified that she was defendant’s son’s best friend from fourth through

       eighth grade. B.L. frequently spent the night at defendant’s home. On one occasion, when B.L.

       was approximately 12 years old, defendant showed her his motorcycle in the garage. Defendant

       asked B.L. to pose topless on the motorcycle for photographs. B.L. agreed. However, defendant

       attempted to grab her breasts, so B.L. went back inside and acted like the incident did not

       happen. B.L. clarified that she left the garage before defendant made physical contact with her.

       B.L. only went to defendant’s home on two occasions following the incident. B.L. disclosed the

       incident to a friend a few weeks later but told no one else because she was terrified of defendant

       and did not want to be hurt.

¶ 24          E.H., age 16, testified that she was friends with Z.L. E.H. spent the night at defendant’s

       home in early 2017. That morning, E.H. awoke to find defendant lifting up her shirt and touching

       her breasts. Defendant saw Racheal coming down the stairs and “jumped back.” E.H. told her

       grandmother and her caseworker about the incident. Additionally, E.H. disclosed the incident

       during an interview at the CAC. On cross-examination, E.H. recalled that the incident occurred

       at approximately 8 a.m.

¶ 25          At this time, the State rested, and the court denied the defense’s motion for a directed

       verdict. Racheal was called as defense witness. Racheal testified that Z.L. and Ligeia had lived

       with her and defendant, off and on, for approximately 13 years. Racheal and defendant provided

       for Z.L. and Ligeia and paid for everything. Racheal described Z.L. and defendant’s relationship



                                                        8
       as loving. Racheal never noticed anything inappropriate occurring between Z.L. and defendant.

       Z.L. would stay with defendant after school 3 to 4 days per week. When Z.L. had friends stay the

       night, Racheal or Ligeia would monitor because Racheal did not want defendant “to be accused

       of something he did not do.” Racheal recalled a conversation on February 11, 2017, wherein

       Ligeia told Racheal she was moving in with her boyfriend. Racheal told Ligeia that defendant’s

       home was no longer a revolving door and if Ligeia left, she was not welcome back.

¶ 26          Defendant testified that he worked the weekend shift as a diesel technician for the last

       seven years. Z.L. and Ligeia first moved into defendant’s home when Z.L. was approximately

       three months old. Defendant frequently watched Z.L. by himself when she was between fifth and

       seventh grade. Z.L. insisted on going with defendant everywhere he went. Defendant recalled

       taking Z.L. hunting on one occasion and going to McDonald’s afterwards. Defendant denied

       having any inappropriate contact with Z.L. on this occasion. Defendant also denied kissing or

       licking Z.L.’s vaginal area when she came home sick from school. Defendant denied performing

       oral sex on Z.L. or touching her breasts on any occasion.

¶ 27          Defendant described his interview with a detective as prearranged and recalled telling the

       detective that there was a time or two when he accidentally touched Z.L. Defendant detailed one

       occasion where Z.L. had gotten the lead part in her choir. Defendant approached Z.L. from

       behind to give her a hug and congratulate her, but he accidentally touched her chest. Defendant

       pulled his hand away and felt badly about the situation. On another occasion, Z.L. was sitting on

       defendant’s lap, when defendant accidentally laid his arm across her chest. Defendant felt badly

       and apologized.

¶ 28          Defendant testified that Ligeia and Z.L. moved out on February 11, 2017, not February

       25, 2017. Defendant had a conversation with Ligeia at that time and explained to her that he



                                                       9
       would not allow them to return to live at his house. One day prior, Z.L. asked defendant about a

       gymnastics class. Defendant told Z.L. no, but Z.L. continued to badger him. Defendant lost his

       temper and raised his voice to Z.L. for the first time. Defendant told Z.L. that he and Racheal

       were the only ones who looked out for her and that they could not continue to do so. Defendant

       also denied touching K.S. or taking photographs of B.L.

¶ 29          On cross-examination, defendant testified that he recalled Z.L. coming home sick from

       school, having a heater placed underneath her blanket, and that he and Z.L. were the only two

       people home at that time. Defendant again confirmed that he took Z.L. hunting and out to eat

       afterward.

¶ 30          At the conclusion of closing arguments, the jury retired to begin deliberations. Following

       deliberations, the court read the jury verdicts as follows:

                              “THE COURT: All right. We, the jury, find the Defendant *** not guilty

                      of predatory criminal sexual assault of a child. We, the jury, find the Defendant

                      *** not guilty of aggravated criminal sexual abuse as charged in Count 2 alleging

                      sexual conduct by the Defendant touching the breast of [Z.L.]

                              JUROR: Wait.

                              THE COURT: Is there—well, I’m going to finish, and then we’re going to

                      see if anybody would like to poll the jury. We, the jury, find the Defendant ***

                      not guilty of aggravated criminal sexual abuse as charged in Count 3 alleging

                      sexual conduct by the Defendant touching the hips and genital area of [Z.L.]

                      Would anyone like to poll the jury?

                              [THE STATE]: The People are requesting the jury be polled, Your Honor.




                                                        10
        JURY FOREMAN: Your Honor, can I say something? There should be a

sheet in there—the one wasn’t read correctly, I don’t think.

        THE COURT: Okay. Well, I’m going to have you retire to the jury room.

I’m going to have all of the jurors go back to the jury room.

        (Jury left the courtroom at 4:54.)

        THE COURT: How would you like me to handle this?

        [DEFENSE COUNSEL]: I don’t even know what is going on, to be honest

with you.

        [THE STATE]: I can say—I assume that the Court read the documents in

front of herself correctly.

        THE COURT: I did.

        [THE STATE]: And it appears from their reaction that there is some

discrepancy between what they thought that they signed and what was read aloud

in court.

        I would think hopefully that polling the jury would rectify that mistake or

misunderstanding, and we could start with that, and if for some reason they don’t

understand the question or they need clarification, we could go from there on the

record. That would be the People’s recommendation.

        THE COURT: That’s what I think we should do, too. I think we should

poll them and take it from there, but I do not think that there should be any kind

of discourse in front of us about any issue.

        [THE STATE]: Agreed.



                                 11
        [DEFENSE COUNSEL]: Can we see the notes, because apparently they

say that there was a note on—

        THE COURT: There’s no note. There’s no note.

        [DEFENSE COUNSEL]: Okay.

        [THE STATE]: That’s why—I agree, I don’t think there should be any

dialogue back and forth between anything that happened in the jury room.

        THE COURT: So I think we should poll them, and then depending on

what happens there, we’ll send them back to the jury room, depending on what we

learn by the poll. Is everybody good with that?

        [DEFENSE COUNSEL]: Yes.

        [THE STATE]: Yes.

        THE COURT: For the record, here are—I mean, I have all six jury verdict

forms, and the only ones that are signed are the not guilty jury verdict forms, so

let’s bring them back in and we’ll see what happens next. For the record, I’m not

going to allow them to comment other than to answer the question as posed by

[the clerk].

        [THE STATE]: That yes or no answer.

        THE COURT: Correct.

        (Jury brought back into the courtroom.)

        THE COURT: Okay. For the record, and I only want all of you to answer

[the clerk] with a yes or no answer, all right, so we’re going to poll all of you.

You may proceed.”



                                  12
¶ 31          All 12 jurors were individually asked “[w]as this and is this now your verdict” for each

       individual count. The jurors individually confirmed that their verdict was read correctly for

       counts I and III but answered “[n]o” for count II. The jury again exited the courtroom, and the

       court commented that it was clear the jury mistakenly found defendant not guilty of count II.

       Defense counsel moved for a judgment notwithstanding the verdict. Following a brief recess,

       defense counsel requested a mistrial as to count II, or in the alternative, that the original verdict

       stand. The court commented that after it read count II, the jurors looked befuddled and based

       upon their responses during polling, the court was inclined “to send the jury back out for further

       deliberation with new verdict forms on Count 2 only with the instructions as it relates to Count 2

       only.” The court instructed the jury accordingly, and 10 minutes later, the jury found defendant

       guilty of count II. The jurors were polled and individually confirmed their verdict.

¶ 32          On October 20, 2020, defendant filed a motion for judgment notwithstanding the jury’s

       amended verdict. Defendant’s motion argued that the trial was concluded once the court read the

       not guilty verdict on count II and that double jeopardy principles barred further prosecution at

       that point. The court denied defendant’s motion, reasoning that jurors must be able to express

       disagreement during polling or else the polling process would be a farce. The court also found

       that it was clear the jury had signed the wrong verdict form. The court further denied defendant’s

       motion to reconsider on a later date. Defendant appeals.

¶ 33                                              II. ANALYSIS

¶ 34                                            A. Double Jeopardy

¶ 35          Defendant first argues he was unlawfully subjected to double jeopardy. Defendant

       contends that the court’s reading of the jury’s signed not guilty verdict on count II, regardless of

       any apparent mistake, resulted in acquittal and the immediate attachment of double jeopardy



                                                         13
       protections. The State argues that double jeopardy concerns were not implicated here, where the

       jury’s finding did not result in an acquittal. Because this issue concerns the application of law to

       uncontested facts, our review is de novo. People v. Cervantes, 2013 IL App (2d) 110191, ¶ 22.

¶ 36          Under the United States Constitution, the Illinois Constitution, and the Criminal Code of

       2012, no person shall be twice placed in jeopardy for the same offense. U.S. Const., amend V.;

       Ill. Const. 1970, art. I, § 10; 720 ILCS 5/3-4(a) (West 2020). This bar against double jeopardy

       guarantees three basic protections: (1) protection against a second prosecution for the same

       offense after acquittal; (2) protection against a second prosecution for the same offense after

       conviction; and (3) protection against multiple punishments for the same offense. People v.

       Milka, 211 Ill. 2d 150, 170 (2004). Indeed, the State is prevented from making repeat attempts to

       convict an individual of the same crime and thereby subjecting that individual to continued

       embarrassment and expense, inter alia. Green v. United States, 355 U.S. 184, 187-88 (1957).

       “Regardless of the context, the protection against double jeopardy only applies if there has been

       some event that terminates the original jeopardy.” People v. Ventsias, 2014 IL App (3d) 130275,

       ¶ 13. Such an event may occur, for instance, when a defendant is unequivocally found not guilty.

       People v. Williams, 188 Ill. 2d 293, 307 (1999); People v. Henry, 204 Ill. 2d 267, 284 (2003).

¶ 37          In support of his claim, defendant cites to People v. King, 17 Ill. App. 3d 1064 (1974). In

       King, the jury returned not guilty verdicts on two of several charges. Id. at 1065. The court found

       the not guilty verdicts to be inconsistent with the guilty verdicts, refused to accept them, and sent

       the jury back with instructions to find consistent verdicts. Id. After further deliberations, the jury

       was unable to do so, and the court sua sponte declared a mistrial on all counts. Id. On appeal, this

       court held that the jury “affirmatively found the defendant not guilty on Counts III and IV.” Id. at




                                                         14
       1066. We further reasoned that the jury’s affirmative determination amounted to an acquittal,

       rendering the court’s subsequent declaration of a mistrial, error. Id. at 1067.

¶ 38          Though relevant, King is minimally instructive insofar as it offers a limited analysis on

       the finality of a not guilty finding and few factual details to support its conclusions of an

       affirmative not guilty finding. Unlike King, the question here is not the effect of the not guilty

       finding, but rather, whether the trier of fact actually made this finding.

¶ 39          On this point, we find the facts in Williams and Henry, and our supreme court’s analyses

       of the differing factual scenarios presented in those cases, instructive. At the close of the State’s

       case in Williams, the defendant moved for a directed finding of not guilty. Williams, 188 Ill. 2d

       at 298. The court granted the motion and entered a finding of not guilty as to the armed robbery

       charge. Id. However, in the same breath, the court indicated that it was not ready to rule on the

       motion and that she would accept the submission of legal authority. Id. at 299. The next day,

       after reviewing relevant authority, the court denied the defendant’s motion for a finding of not

       guilty as to the armed robbery charge. Id.

¶ 40          Based on these facts, our supreme court characterized the issue as “not the effect of a

       finding of not guilty, but rather, whether the trial court in fact made this finding.” Id. at 301. In

       affirming the defendant’s armed robbery conviction, our supreme court found that even though

       the court initially announced a not guilty finding, the finding was equivocal, based on the totality

       of the circumstances. Id. at 306. The Williams court noted that double jeopardy concerns were

       not implicated where the court’s ruling was not postponed, the State did not present additional

       evidence of the defendant’s guilt, and the defendant was not subjected to the harassment of

       successive prosecutions. Id. at 307.




                                                         15
¶ 41           Henry presents a contrasting factual scenario. Henry, 204 Ill. 2d 267. In Henry, defense

       counsel moved for a directed verdict on the aggravated battery charge at the close of evidence.

       Id. at 271-72. The court granted the defendant’s motion for a directed verdict, and the State

       immediately requested leave to appeal. Id. at 272. After a recess, the court vacated its order and

       reserved ruling on the motion for a directed verdict. Id. at 273. After another recess, the State

       provided the court with case law that swayed the court to deny the defendant’s motion for a

       directed verdict. Id. at 274. The defendant was ultimately convicted of the aggravated battery

       charge. Id. at 275.

¶ 42           In reversing the defendant’s conviction, the Henry court distinguished these facts from

       those presented in Williams. Id. at 284-88. The court reasoned that unlike in Williams, the trial

       court did not state that she would grant the defendant’s motion, and then in the same breath,

       invite the parties to submit legal authority and offer to hold the ruling in abeyance. Id. at 286.

       The Henry court also pointed to the fact that the discussions following the court’s ruling

       “focused solely upon the propriety and the procedure of appealing the court’s ruling,” which

       indicated the parties’ understanding that the court had unequivocally entered a not guilty finding.

       Id. at 287.

¶ 43           Though the facts of the instant case involve the reading of a jury verdict, rather than a

       directed finding, we still find Williams analogous. Here, the court’s reading of the not guilty

       verdict on count II resulted in immediate and apparent juror confusion. One juror commented

       “Wait,” then, the juror foreperson stated, “the one wasn’t read correctly, I don’t think.” The court

       instructed the jury to exit the courtroom, at which time the parties also exhibited confusion, with

       defense counsel commenting “I don’t even know what is going on, to be honest with you.” The

       parties agreed to have the jury brought back into the courtroom and polled. After polling, all 12



                                                        16
       jurors indicated that they did not return a not guilty verdict on count II. Accordingly, the court

       directed the jurors to retire for further deliberations and the jury subsequently returned a guilty

       verdict on count II.

¶ 44           Under these circumstances, the court’s reading of the not guilty verdict did not amount to

       an unequivocal not guilty finding, such that defendant was acquitted of the offense. We base our

       finding on the immediacy of the juror responses, the parties’ reactions thereafter, and the results

       of the individual polling. Like in Williams, the cornerstone of the double jeopardy clause was not

       implicated in this case where the proceedings were not postponed, the State was not allowed to

       present additional evidence of defendant’s guilt, and defendant was not subjected to the

       harassment of multiple prosecutions.

¶ 45           Our finding is further bolstered by our supreme court’s holdings in People v. Almo, 108

       Ill. 2d 54, 63 (1985) and People v. Kellogg, 77 Ill. 2d 524, 528 (1979). In Almo, the defendant

       argued that in effect, the trial was over the moment the verdict forms were returned by the jury

       with the word “guilty” written on them, and that anything that took place thereafter was a nullity.

       Almo, 108 Ill. 2d at 63. The Almo court flatly rejected the defendant’s argument, instructing that

       a jury finding does not become the verdict until it is received, accepted by the court, and entered

       of record. Id. (citing People v. Wilson, 51 Ill. 2d 302, 309 (1972)). During this process, it is the

       trial court’s duty to review the verdict and to determine whether it is proper in both form and

       substance. Id. If an issue arises, it is the duty of the trial court to preserve the integrity of the trial,

       which may encompass an instruction to the jury to continue deliberating. See id.

¶ 46           With further regard to the finality of a jury verdict, in Kellogg, our supreme court

       provided guidance concerning the polling of jurors. Kellogg, 77 Ill. 2d 524. The Kellogg court

       observed that before the final verdict is recorded, a juror must have the right to express to the


                                                           17
       court that a mistake has been made, which may include a reconsideration of his or her verdict or

       an express disagreement with the verdict returned. Id. at 528. The court reasoned that if jurors

       were not empowered to express these thoughts, the polling process would be a farce and the jury

       would be bound by their signatures on the verdict form. Id. Thus, the court instructed that if a

       juror dissents from the verdict, the proper remedy is for the court, on its own motion, if

       necessary, to either direct the jury to conduct further deliberations or to discharge the jury. Id. at

       528-29.

¶ 47          The court in this case had a duty to preserve the integrity of the trial by ensuring the

       accuracy of the jury verdict before recording the verdict as final. In so doing, the parties agreed

       to poll the jury. After confirming that the jury had, in fact, mistakenly signed a jury form which

       represented that the jury had found defendant not guilty of count II, the court instructed the jury

       to retire to continue deliberations in accordance with the case law. Under such circumstances, the

       jury never returned an unequivocal not guilty finding, especially where the jury had yet to be

       polled. Double jeopardy concerns were not implicated in this case.

¶ 48                           B. Erroneous Admission of Out-of-Court Statement

¶ 49          Next, defendant argues that the court erred in admitting Z.L.’s July 24, 2019, videotaped

       interview, because the out-of-court statement was inadmissible under section 115-10(b)(3) of the

       Code in that this hearsay section requires that the child be under 13 years old when the statement

       is given. 725 ILCS 5/115-10(b)(3) (West 2018). The State agrees that this statement was clearly

       inadmissible, as it is undisputed that several years had passed since the incident, and Z.L. was 14

       years old at the time of the interview. Based on these facts, we accept the State’s concession

¶ 50          Defendant acknowledges that defense counsel did not oppose the admission of the out-of-

       court statement on these same grounds prior to trial. The record further reflects that counsel


                                                         18
       neither raised a contemporaneous objection to the admission of the statement at trial nor included

       argument on the issue in a posttrial motion. For this reason, defendant asks that we review this

       issue as plain error or ineffective assistance of counsel. The plain error doctrine allows reviewing

       courts to address forfeited errors where clear and obvious error occurred and (1) the evidence is

       closely balanced, regardless of the seriousness of the error, or (2) the error is serious, regardless

       of the closeness of the evidence. People v. Herron, 215 Ill. 2d 167, 187 (2005); People v.

       Piatkowski, 225 Ill. 2d 551, 565 (2007). In this instance, defendant has elected to proceed under

       the first prong. That is, defendant argues the evidence was so closely balanced that the error

       alone severely threatened to tip the scales of justice against him. Piatkowski, 225 Ill. 2d at 565.

¶ 51          Plain error review under the closely balanced evidence prong is similar to an analysis for

       ineffective assistance of counsel based on an evidentiary error in that a defendant in either case

       must establish prejudice. People v. White, 2011 IL 109689, ¶ 133 (instructing that a defendant

       must show there was a reasonable probability that the outcome of the proceeding would have

       been different had the evidence in question been excluded to establish ineffective assistance);

       Strickland v. Washington, 466 U.S. 668, 694 (1984). Thus, having recognized that the court

       committed error in admitting the statement, we focus our analysis on the nature of the evidence

       presented at trial and whether defendant’s trial boiled down to a credibility contest, such that a

       different result may have been reached but for the improper admission of the out-of-court

       statement. See People v. Naylor, 229 Ill. 2d 584, 606-09 (2008) (finding the evidence to be

       closely balanced where credibility was the only basis upon which defendant’s guilt or innocent

       could be decided).

¶ 52          Count II alleged that defendant committed aggravated criminal sexual abuse in that he

       knowingly touched Z.L.’s breasts with his hands for the purpose of defendant’s sexual



                                                         19
       gratification. Defendant stipulated to the requisite ages of both himself and Z.L. at trial, leaving

       the jury to determine whether defendant knowingly touched Z.L.’s breasts with his hands for the

       purpose of sexual gratification. In support of the State’s allegation, Z.L. testified that defendant

       touched her breasts on multiple occasions, including once in defendant’s vehicle after a hunting

       trip. Defendant’s testimony corroborated Z.L.’s testimony where defendant recalled he was

       frequently alone with Z.L., which included the occasion when he and Z.L. went hunting.

       Defendant also corroborated Z.L.’s testimony that he became angry when he discussed Aerial

       Athletics with Z.L. Aside from a discrepancy regarding whether Z.L. asked defendant to eat at

       McDonald’s or Taco Bell, Z.L.’s recollection of the incident at trial was remarkably consistent

       with the statements given during the video-recorded interview on March 8, 2017. Though more

       than three years had passed since that time, Z.L. gave confident, detailed, testimony at trial. This,

       in and of itself, is indicative of reliability.

¶ 53           Moreover, Z.L.’s testimony was heavily bolstered by the testimony of K.S., B.L., and

       E.H., while defendant’s testimony was contradicted. The jury was instructed that they were

       entitled to consider, and assign weight to, K.S., B.L., and E.H.’s testimony as it related to

       defendant’s propensity to commit the instant offenses. These three young women testified that

       defendant either touched, attempted to touch, or asked them to expose their breasts. The

       similarity between the relevant facts and circumstances of these accounts and Z.L.’s account was

       striking. We are further struck by defendant’s wife’s testimony that when Z.L. had friends stay

       the night, she would not leave defendant alone with the children because she did not want

       defendant “to be accused of something he did not do.”

¶ 54           Defendant argues that the jury’s not guilty findings on counts I and III dealt a

       considerable blow to Z.L.’s credibility as it pertained to the intentional touching of Z.L.’s breasts


                                                         20
       as alleged in count II. We disagree. In count I, the State alleged contact between defendant’s

       mouth and Z.L.’s vagina. In count III, the State alleged that defendant touched Z.L.’s hips and

       genital region with his hands. The allegations in count I arose from the statements made during

       Z.L.’s July 24, 2019, interview, more than two years after the incident, while the allegations in

       count III arose from both the March 8, 2017, and the July 24, 2019, interviews. Both counts

       focused on the alleged incident that occurred under the blanket in the living room. During the

       March 8, 2017, interview, Z.L. alleged defendant touched her breasts and vagina with his hands

       and told her not to tell. During the July 24, 2019, interview, Z.L. alleged that defendant put his

       hands on her hips and his mouth made contact with her vaginal area but he did not touch her

       vagina or breasts with his hands. At trial, Z.L. testified that defendant’s mouth made contact with

       her vagina with both his hands and mouth. However, Z.L. did not recall defendant touching her

       breast or telling her not to tell anyone about the incident.

¶ 55          As such, it appears the jury’s not guilty findings on counts I and III were particularized to

       the alleged incident in the living room and not the touching of Z.L.’s breasts in the car. It is

       reasonable to infer that the timing of Z.L.’s additional disclosures, coupled with Z.L.’s

       conflicting statements about the incident, gave rise to juror skepticism. Under these

       circumstances, Z.L.’s credibility concerning the incident where defendant touched her breasts

       outside of the home was not damaged.

¶ 56          It is well accepted that it is the function of the trier of fact to assess the credibility of

       witness, to determine the appropriate weight of the testimony, and to resolve conflicts or

       inconsistencies in the evidence. People v. Evans, 209 Ill. 2d 194, 211 (2004). In convicting

       defendant, this jury clearly decided it was not faced with two credible versions of events.

       Accordingly, the evidence was not closely balanced. For these reasons, defendant fails to


                                                          21
       establish prejudice where the evidence was neither closely balanced nor was there a reasonable

       probability that the trial outcome would have been different had the contested evidence not been

       admitted. Defendant’s convictions are affirmed.

¶ 57                                         III. CONCLUSION

¶ 58          The judgment of the circuit court of Tazewell County is affirmed.

¶ 59          Affirmed.




                                                      22